Case Detail - Public - Broward County Clerk of Courts                   Page 1 of 3
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 1 of 43


  Aaron Hollis Plaintiff vs. Continental 425 Fund LLC Defendant


     Broward County Case Number: CACE20013372
     State Reporting Number: 062020CA013372AXXXCE
     Court Type: Civil
     Case Type: Other
     Incident Date: N/A
     Filing Date: 08/17/2020
     Court Location: Central Courthouse
     Case Status: Pending
     Magistrate Id / Name: N/A
     Judge ID / Name: 09 Levenson, Jeffrey R.




                                                                                                Total: 2
   −     Party(ies)


                                                               Attorneys / Address
       Party Type     Party Name                   Address     Denotes Lead Attorney


       Plaintiff      Hollis, Aaron                                        Hindi, Jibrael S
                                                                            Retained
                                                                          Bar ID: 118259
                                                                          110 SE 6th ST
                                                                               FL 17
                                                                    Fort Lauderdale, FL 33301
                                                                         Status: Active


                                                                         Patti, Thomas J
                                                                            Retained
                                                                          Bar ID: 118377
                                                                        RODAL LAW PA
                                                                        5300 NW 33rd Ave
                                                                              Ste 219
                                                                 Fort Lauderdale, FL 33309-6356
                                                                         Status: Active




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5Mzc5M...                 9/14/2020
Case Detail - Public - Broward County Clerk of Courts                   Page 2 of 3
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 2 of 43



                                                                             Attorneys / Address
       Party Type   Party Name                                Address           Denotes Lead Attorney


       Defendant    Continental 425 Fund LLC                                       Simms-Petredis, Jacqueline A
                                                                                            Retained
                                                                                         Bar ID: 906751
                                                                                     BURR & FORMAN LLP
                                                                                 One Tampa City Center, Suite 3200
                                                                                     201 North Franklin Street
                                                                                        Tampa, FL 33602
                                                                                         Status: Active




                                                                                                                    Total: 0
   −    Disposition(s)


       Date                       Statistical Closure(s)


       Date              Disposition(s)                                  View                 Page(s)




                                                                                                                   Total: 10
   −    Event(s) & Document(s)



       Date         Description                                                 Additional Text         View   Pages


       09/08/2020   Notice of Filing/Affidavit of Service Returned              on the 27th day of
                                                                                                              1
                    Served                                                      August, 2020
                                                                                Party: Defendant
                                                                                Continental 425
                                                                                Fund LLC


       09/01/2020   Notice of Appearance
                                                                                                              2
                                                                                Party: Defendant
                                                                                Continental 425
                                                                                Fund LLC


       09/01/2020   Motion for Extension of Time
                                                                                                              2
                                                                                Party: Defendant
                                                                                Continental 425
                                                                                Fund LLC




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5Mzc5M...                                    9/14/2020
Case Detail - Public - Broward County Clerk of Courts                   Page 3 of 3
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 3 of 43


       Date          Description                                    Additional Text      View   Pages


       08/17/2020    Civil Cover Sheet
                                                                                               2

                                                                    Amount:
                                                                    $30,000.00


       08/17/2020    eSummons Issuance                              To Continental 425
                                                                                               2
                                                                    LLC


       08/17/2020    Complaint (eFiled)                             Class Action
                                                                                               10
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron


       08/17/2020    Interrogatories & Notice of Filing             To Defendant
                                                                                               12
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron


       08/17/2020    Request for Production                         First to Defendant
                                                                                               6
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron


       08/17/2020    Request to Produce                             To Defendant
                                                                                               2
                                                                    Party: Plaintiff
                                                                    Hollis, Aaron


       08/17/2020    Search for prior case performed per 2020-4-
                                                                                               1
                     Civ-UFC-CO




                                                                                                     Total: 0
   −    Hearing(s)

    There is no Disposition information available for this case.



                                                                                                     Total: 0
   −    Related Case(s)

    There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTA5Mzc5M...                     9/14/2020
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 4 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 5 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 6 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 7 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 8 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 9 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 10 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 11 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 12 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 13 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 14 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 15 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 16 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 17 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 18 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 19 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 20 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 21 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 22 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 23 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 24 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 25 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 26 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 27 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 28 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 29 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 30 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 31 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 32 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 33 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 34 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 35 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 36 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 37 of 43
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 38 of 43
FilingCase 0:20-cv-61874-RKA
       # 112736003             Document04:51:56
                    E-Filed 09/01/2020  1-2 Entered
                                                PM on FLSD Docket 09/15/2020 Page 39 of 43


                       IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA
                                             CIVIL DIVISION

        AARON HOLLIS, individually and on                    CASE NO.: CACE-20-013372
        Behalf of all others similarly situated,             Division: 9
        Plaintiff(s),

        v.

        CONTINENTAL 425 FUND LLC d/b/a
        SPRINGS AT PORT ORANGE,
        Defendant.
        ___________________________________/

                                  NOTICE OF APPEARANCE AS COUNSEL

                  NOTICE IS HEREBY GIVEN that Jacqueline Simms-Petredis, Esq. and Zachary D.

        Miller, Esq. of Burr & Forman LLP, enter their appearance as counsel for Defendant,

        CONTINENTAL 425 FUND LLC d/b/a SPRINGS AT PORT ORANGE, in the above-styled

        action and request that a copy of all further pleadings, correspondence and other communications

        be directed and served upon them by e-filing or by mail at the address shown in the signature line

        below.

                  Dated this 1st day of September, 2020.

                                                      /s/ Jacqueline Simms-Petredis
                                                      Jacqueline Simms-Petredis, Esq. (FL Bar 906751)
                                                      BURR & FORMAN LLP
                                                      201 N. Franklin Street, Suite 3200
                                                      Tampa, FL 33602
                                                      Telephone: (813) 221-2626
                                                      Facsimile: (813) 221-7335
                                                      jsimms-petredis@burr.com
                                                      anolting@burr.com;dmorales@burr.com,
                                                      mguerra@burr.com

                                                      Zachary D. Miller (FL Bar 95669)
                                                      BURR & FORMAN, LLP
                                                      222 Second Avenue South, Suite 2000
                                                      Nashville, TN 37201
                                                      Telephone: (615) 724-3216


        44095461 v1
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 40 of 43



                                                   Facsimile: (615) 724-3316
                                                   zmiller@burr.com; agosnell@burr.com

                                                   ATTORNEYS FOR CONTINENTAL 425 FUND
                                                   LLC d/b/a SPRINGS AT PORT ORANGE


                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true copy of the foregoing will be electronically served via
   Florida's E-Portal System this 1st day of September 2020 upon:

             Jibrael S. Hindi, Esq.
             Thomas J. Patti, Esq.
             The Law Offices of Jibrael S. Hindi
             110 SE 6th Street, Suite 1744
             Fort Lauderdale, FL 33301
             jbirael@jibraellaw.com
             tom@jibraellaw.com
             Attorneys for Plaintiff

                                                   /s/ Jacqueline Simms-Petredis
                                                   Jacqueline Simms-Petredis, Esq.




   44095461 v1                                       2
FilingCase 0:20-cv-61874-RKA
       # 112736415             Document04:55:28
                    E-Filed 09/01/2020  1-2 Entered
                                                PM on FLSD Docket 09/15/2020 Page 41 of 43


                       IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                 IN AND FOR BROWARD COUNTY, FLORIDA
                                             CIVIL DIVISION

        AARON HOLLIS, individually and on                      CASE NO.: CACE-20-013372
        Behalf of all others similarly situated,               Division: 9
        Plaintiff(s),

        v.

        CONTINENTAL 425 FUND LLC d/b/a
        SPRINGS AT PORT ORANGE,
        Defendant.
        ___________________________________/

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

                  Defendant, Continental 425 Fund LLC d/b/a Springs at Port Orange, (“Defendant”), by and

        through undersigned counsel, hereby files this Unopposed Motion for Extension of Time to File a

        Response to the Plaintiff, Aaron Hollis’ Complaint, stating as follows:

                  1.     Counsel for Defendant filed their notice of appearance on September 1, 2020.

                  2.     Defendant’s response to Plaintiff’s complaint is due on September 16, 2020.

                  3.     Defendant requests an additional (21) days to respond to the Complaint in order to

        continue exploring the claims raised and confer with Plaintiff’s counsel on potential resolution.

                  4.     Counsel for Defendant certifies that conferral was made with counsel for Plaintiff,

        who does not oppose the extension.

                  5.     This Motion is filed in good faith and not for purposes of delay.

                  WHEREFORE, Continental 425 Fund LLC d/b/a Springs at Port Orange respectfully

        request this Court enter an order extending its responsive pleading deadline up to and including

        October 7, 2020.

                                                       /s/ Jacqueline Simms-Petredis
                                                       Jacqueline Simms-Petredis, Esq. (FL Bar 906751)
                                                       BURR & FORMAN LLP
                                                       201 N. Franklin Street, Suite 3200


        44095574 v1
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 42 of 43



                                                   Tampa, FL 33602
                                                   Telephone: (813) 221-2626
                                                   Facsimile: (813) 221-7335
                                                   jsimms-petredis@burr.com
                                                   anolting@burr.com;dmorales@burr.com,
                                                   mguerra@burr.com

                                                   Zachary D. Miller (FL Bar 95669)
                                                   BURR & FORMAN, LLP
                                                   222 Second Avenue South, Suite 2000
                                                   Nashville, TN 37201
                                                   Telephone: (615) 724-3216
                                                   Facsimile: (615) 724-3316
                                                   zmiller@burr.com; agosnell@burr.com

                                                   ATTORNEYS FOR CONTINENTAL 425 FUND
                                                   LLC d/b/a SPRINGS AT PORT ORANGE


                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true copy of the foregoing will be electronically served via
   Florida's E-Portal System this 1st day of September 2020 upon:

             Jibrael S. Hindi, Esq.
             Thomas J. Patti, Esq.
             The Law Offices of Jibrael S. Hindi
             110 SE 6th Street, Suite 1744
             Fort Lauderdale, FL 33301
             jbirael@jibraellaw.com
             tom@jibraellaw.com
             Attorneys for Plaintiff

                                                   /s/ Jacqueline Simms-Petredis
                                                   Jacqueline Simms-Petredis, Esq.




   44095574 v1                                       2
Case 0:20-cv-61874-RKA Document 1-2 Entered on FLSD Docket 09/15/2020 Page 43 of 43
